Exhibit 10.5

 



FIFTH AMENDMENT TO

SINGLE FAMILY HOMES REAL ESTATE PURCHASE AND SALE AGREEMENT

 

THIS FIFTH AMENDMENT TO SINGLE FAMILY HOMES REAL ESTATE PURCHASE AND SALE
AGREEMENT (this “Fifth Amendment”) is made as of October 13, 2015 between ADCIP,
LLC, a Delaware limited liability company, ADCIP II, LLC, a Delaware limited
liability company (collectively, “Original Sellers”), APICDA LLC, a Delaware
limited liability company, BPICDA LLC, a Delaware limited liability company,
CPICDA LLC, a Delaware limited liability company, DPICDA LLC, a Delaware limited
liability company, EPICDA LLC, a Delaware limited liability company and FPICDA
LLC, a Delaware limited liability company, (collectively, the “Additional
Seller”; and together with Original Sellers, collectively, “Seller”) and REVEN
HOUSING FLORIDA 2, LLC, a Delaware limited liability company (“Buyer”) with
reference to the following recitals:

 

RECITALS

 

A. Original Sellers and Buyer entered into that certain Single Family Homes Real
Estate Purchase and Sale Agreement dated as of February 27, 2015, pursuant to
which Seller agreed to sell to Buyer and Buyer agreed to purchase from Seller,
140 single family homes in the State of Florida, as amended by that certain
First Amendment to Single Family Homes Real Estate Purchase and Sale Agreement
dated as of March 17, 2015, that certain Second Amendment to Single Family Homes
Real Estate Purchase and Sale Agreement dated as of May 14, 2015, that certain
Third Amendment to Single Family Homes Real Estate Purchase and Sale Agreement
dated as of August 13, 2015 and that certain Fourth Amendment to Single Family
Homes Real Estate Purchase and Sale Agreement dated as of September 28, 2015 (as
amended, the “Agreement”).

 

B. Original Sellers and Buyer desire to amend the Agreement to add Additional
Seller as a party to the Agreement in accordance with the terms of this Fifth
Amendment.

 

NOW THEREFORE, in consideration of the mutual agreements herein contained, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Seller and Buyer hereby agree as follows:

 

AGREEMENT

 

1.Definitions. Capitalized terms used herein and not otherwise defined shall
have the meanings given to such terms in the Agreement.

 

2.Acknowledgement and Joinder of Additional Seller. Additional Seller hereby
acknowledges, agrees and assumes all rights, interests, liabilities and
obligations (including the agreement to sell, convey and assign the Property to
Buyer upon the terms and conditions set forth in the Agreement), and joins in
all representations, warranties, releases, and indemnities, of “Seller” under
the Agreement (and related documents), and Original Sellers hereby acknowledge
and agree that Additional Seller shall be deemed a “Seller” under the Agreement
(and related documents) for all purposes.



 

 

 

3.Governing Law. To the extent enforceable, Seller and Buyer agree that this
Fifth Amendment shall be governed in all respects by the internal laws of the
State of Delaware; provided that if the dispute involves an individual property,
the law of the State where such property is located shall apply. In any dispute
arising out of or related to this Fifth Amendment, an action must be brought in
Federal or State court, as applicable, in the County of Los Angeles, California.
The provisions of this Section 3 shall survive the termination of this Fifth
Amendment.

 

4.Full Force and Effect. Except as modified by this Fifth Amendment, the
Agreement is unchanged, and is hereby ratified and acknowledged by Seller and
Buyer to be in full force and effect.

 

5.Counterparts. This Fifth Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. An electronically
transmitted counterpart of this Fifth Amendment shall constitute an original for
all purposes.

 

6.Miscellaneous. This Fifth Amendment, together with the Agreement, sets forth
the entire agreement between the parties with respect to the subject matter set
forth herein and therein and may not be modified, amended or altered except by
subsequent written agreement between the parties. In case of any inconsistency
between the provisions of this Fifth Amendment and the Agreement, the provisions
of this Fifth Amendment shall govern and control. This Fifth Amendment shall be
binding upon and shall inure to the benefit of Seller and Buyer and their
respective successors and assigns, if any.

 

 

 



 

[Remainder of Page Intentionally Left Blank]



 

 

 

 

IN WITNESS WHEREOF, the undersigned parties have caused this Fifth Amendment to
be duly executed as of the day and year first written above.

 

 



 



SELLER

 

ADCIP, LLC,

a Delaware limited liability company

 

 

By: /s/ Terrell Wolfram               
Name: Terrell Wolfram                 

Its: Managing Director                

 

 

ADCIP II, LLC,

a Delaware limited liability company

 

 

By: /s/ Terrell Wolfram                
Name: Terrell Wolfram                  

Its: Managing Director                  

 

 

APICDA, LLC,

a Delaware limited liability company

 

 

By: /s/ Terrell Wolfram                 
Name: Terrell Wolfram                   

Its: Managing Director                  

 

 

BPICDA, LLC,

a Delaware limited liability company

 

 

By: /s/ Terrell Wolfram                   
Name: Terrell Wolfram                     

Its: Managing Director                    

 

 

CPICDA, LLC,

a Delaware limited liability company

 

 

By: /s/ Terrell Wolfram                    
Name: Terrell Wolfram                     

Its: Managing Director                     

 



 

 



 

 



 

DPICDA, LLC,

a Delaware limited liability company

 

 

By: /s/ Terrell Wolfram                    
Name: Terrell Wolfram                     

Its: Managing Director                     

 

 

EPICDA, LLC,

a Delaware limited liability company

 

 

By: /s/ Terrell Wolfram                    
Name: Terrell Wolfram                     

Its: Managing Director                     

 

 

FPICDA, LLC,

a Delaware limited liability company

 

 

By: /s/ Terrell Wolfram                    
Name: Terrell Wolfram                     

Its: Managing Director                     

 

 

 

BUYER

 

REVEN HOUSING FLORIDA 2, LLC,

a Delaware limited liability company

 



 

By: /s/ Chad Carpenter                     

       Chad Carpenter

       Chief Executive Officer

 

 

 





